DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/23/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer surfaces" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the two opposite side plates" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the front end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the rear end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to review the claims to ensure that antecedent is consistent throughout all claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,499,729 to Lavoie in view of US 8,678,523 to Carr.
Regarding claim 1, Lavoie ‘729 discloses an electric lifting media wall, comprising: a base 16/40, a lifting component including at least one group of lifting columns 22 (col. 3, lines 21-25) with lower ends connected to the base and a drive mechanism 14 driving the lifting columns 22 to ascend or 
Lavoie ‘729 also discloses that exterior sides of the casing of shroud 18/44 could be configured with holes for mechanical fasteners to attach a furniture element.  The examiner contends that the furniture element could be a mounting rack.  It is well known in the art to use mounting racks in combination with a lifting system.
In fact, Carr ‘523 teaches mounting a rack 77/78 on a casing of a lift system in order to mount a display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounted furniture element taught in Lavoie ‘729 with the display mounted element 77/78/11 as taught in Carr ‘523 in order to raise and lower a display via the lift system for viewing or presentation needs of a user.
Regarding claim 2, Lavoie ‘729, as modified, discloses wherein the wall shroud 18/44 is a square shroud formed by enclosure of a front panel, a rear panel, a left side plate, a right side plate and a top plate and provided with an open bottom and hollow inside, and the connection holes could be formed in the front panel.  Note, it has been held that rearranging parts (such as the location of the connection In re Japiske, 86 USPQ 70.  The connection holes could obviously be located on the front panel for viewing of a larger display.
Regarding claim 3, Lavoie ‘729, as modified, discloses wherein the left side plate, the right side plate and the top plate are fixedly connected into an outer frame of an inverted U shape, the front panel is fixed at the front end of the outer frame, and the rear panel could be detachably connected to the rear end of the outer frame.  Note, it has been held that constructing a formerly integral structure in various elements (such as a detachable rear panel) involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  The rear panel could obviously be detachable to access the inner workings of the left system as needed or required.
Regarding claim 6, Lavoie ‘729, as modified, discloses wherein the lower end of the wall shroud levels with the bottom of the base when the lifting columns descend to the lowest position (Fig. 2).  
Regarding claim 9, Lavoie ‘729, as modified, discloses wherein it comprises two lifting columns 20’/22, (col. 3, lines 21-25) each of which is connected with a drive motor 14; the rotary shaft of each drive motor 14 is drive connected with a screw lifting mechanism (Fig. 2) in respective lifting column 22/20’ at the bottom of the drive motor 14.  
Regarding claim 16, Lavoie ‘729, as modified, where Carr ‘523 discloses wherein at least one outer side wall of the wall shroud (Lavoie ‘729 teaches wall shroud) is provided with a suspension device 78 for suspension of articles.  
Regarding claim 17, Lavoie ‘729, as modified, discloses wherein the lower end of the wall shroud levels with the bottom of the base when the lifting columns descend to the lowest position (Fig. 2).  
Regarding claim 18, Lavoie ‘729, as modified, discloses wherein the lower end of the wall shroud levels with the bottom of the base when the lifting columns descend to the lowest position (Fig. 2).  

Allowable Subject Matter
Claims 4, 5, 7, 8, 10-15, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Claims 4, 5, 7, 8, 10-15, 19 and 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes lifts including driving means for lifting displays or the like where the lift if often encased on furniture means for concealing the lift mechanism that is used to support displays or other items.  The list is as follows: 2008/0116771; 2014/0001929; 2006/0075550; 2004/0090154; 2007/0035671; 2006/0076860; 2014/0175962; 2009/0102335; 6,095,476; 5,797,666; 10,350,748; 7,207,278; 7,043,810; 2,861,857; 10,432,890; 9,267,639; 7,854,417; 6,189,849; and 5,160,104.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632